Conley Byrd, Justice, concurring. As I read Acts 1975, No. 892 [Ark. Stat. Ann. § 57-103 (Supp. 1977)], a person 18 years of age is an adult for all purposes. Since the proof here shows that the daughter was a normal 18 year old daughter, it would follow that the father would owe no legal duty of support. Any social security benefits accruing to the adult daughter as a result of her father’s disability is a matter over which the trial court would have no jurisdiction in a divorce proceeding, Upchurch v. Upchurch, 196 Ark. 324, 117 S.W. 2d 339 (1938). For the reasons stated, I concur in the result of the majority. Hickman, J., joins in this concurrence.